Exhibit 10.3

 



ORTHOPEDIATRICS CORP.

2017 INCENTIVE AWARD PLAN
RESTRICTED STOCK AWARD GRANT NOTICE

 

OrthoPediatrics Corp., a Delaware corporation, (the “Company”), pursuant to the
OrthoPediatrics Corp. 2017 Incentive Award Plan, as amended from time to time
(the “Plan”), hereby grants to the individual listed below (the “Holder”), in
consideration of the mutual agreements set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the number of shares of the Company’s common stock set forth below
(the “Shares”). This Restricted Stock award is subject to all of the terms and
conditions as set forth herein and in the Restricted Stock Award Agreement
attached hereto as Exhibit A (the “Agreement”) (including, without limitation,
the Restrictions on the Shares set forth in the Agreement) and the Plan, each of
which is incorporated herein by reference. Unless otherwise defined herein, the
terms defined in the Plan shall have the same defined meanings in this
Restricted Stock Award Grant Notice (the “Grant Notice”) and the Agreement.

 

Holder: [_________________________________________] Grant Date:
[_________________________________________] Total Number of Shares of Restricted
Stock: [______________________] Shares Vesting Commencement Date:
[_________________________________________] Vesting Schedule:
[_________________________________________] Termination: If Holder experiences a
Termination of Service prior to the applicable vesting date, any portion of the
Award (and the Shares subject thereto) that has not become vested on or prior to
the date of such Termination of Service (after taking into consideration any
vesting that may occur in connection with such Termination of Service, if any)
will thereupon be automatically forfeited by Holder, and Holder’s rights in such
portion of the Award and any Shares subject thereto shall thereupon lapse and
expire.

 

 

 

 

 

By his or her signature and the Company’s signature below, Holder agrees to be
bound by the terms and conditions of the Plan, the Agreement and this Grant
Notice. Holder has reviewed the Agreement, the Plan and this Grant Notice in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Grant Notice and fully understands all provisions of this Grant
Notice, the Agreement and the Plan. Holder hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions arising under the Plan, this Grant Notice or the Agreement. In
addition, by signing below, Holder also agrees that the Company, in its sole
discretion, may satisfy any withholding obligations in accordance with Section
2.2(d) of the Agreement by (i) withholding Shares otherwise issuable to Holder
upon vesting of the shares of Restricted Stock, (ii) instructing a broker on
Holder’s behalf to sell Shares otherwise issuable to Holder upon vesting of the
shares of Restricted Stock and submit the proceeds of such sale to the Company,
or (iii) using any other method permitted by Section 2.2(d) of the Agreement or
the Plan. If Holder is married or part of a registered domestic partnership, his
or her spouse or domestic partner has signed the Consent of Spouse or Registered
Domestic Partner attached to this Grant Notice as Exhibit B.

 

ORTHOPEDIATRICS CORP.: Holder:   HOLDER:       By:   By: Print Name:   Print
Name:   Title:       

 



 2 

 

 

 

 

EXHIBIT A
TO RESTRICTED STOCK AWARD GRANT NOTICE

RESTRICTED STOCK AWARD AGREEMENT

 

Pursuant to the Restricted Stock Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Award Agreement (this “Agreement”) is attached,
OrthoPediatrics Corp., a Delaware corporation (the “Company”), has granted to
Holder the number of shares of Restricted Stock (the “Shares”) under the
OrthoPediatrics Corp. 2017 Incentive Award Plan, as amended from time to time
(the “Plan”), as set forth in the Grant Notice. Capitalized terms not
specifically defined herein shall have the meanings specified in the Plan and
Grant Notice.

 

ARTICLE I.
general

1.1               Incorporation of Terms of Plan. The Award (as defined below)
is subject to the terms and conditions of the Plan, which are incorporated
herein by reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control.

 

ARTICLE II.
award of restricted stock

2.1               Award of Restricted Stock.

 

(a)                Award. Pursuant to the Grant Notice and upon the terms and
conditions set forth in the Plan and this Agreement, effective as of the Grant
Date set forth in the Grant Notice, the Company has granted to Holder an award
of Restricted Stock (the “Award”) under the Plan in consideration of Holder’s
past and/or continued employment with or service to the Company or any
affiliate, and for other good and valuable consideration. The number of Shares
subject to the Award is set forth in the Grant Notice.

 

(b)                Book Entry Form; Certificates. At the sole discretion of the
Administrator, the Shares will be issued in either (i) uncertificated form, with
the Shares recorded in the name of Holder in the books and records of the
Company’s transfer agent with appropriate notations regarding the restrictions
on transfer imposed pursuant to this Agreement, and upon vesting and the
satisfaction of all conditions set forth in Sections 2.2(b) and (d) hereof, the
Company shall remove such notations on any such vested Shares in accordance with
Section 2.1(e) below; or (ii) certificated form pursuant to the terms of
Sections 2.1(c), (d) and (e) below.

 

(c)                Legend. Certificates representing Shares issued pursuant to
this Agreement shall, until all Restrictions (as defined below) imposed pursuant
to this Agreement lapse or have been removed and the Shares have thereby become
vested or the Shares represented thereby have been forfeited hereunder, bear the
following legend (or such other legend as shall be determined by the
Administrator):

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING
REQUIREMENTS AND MAY BE SUBJECT TO FORFEITURE UNDER THE TERMS OF A RESTRICTED
STOCK AWARD AGREEMENT, BY AND BETWEEN ORTHOPEDIATRICS CORP. AND THE REGISTERED
OWNER OF SUCH SHARES, AND SUCH SHARES MAY NOT BE, DIRECTLY OR INDIRECTLY,
OFFERED, TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE
DISPOSED OF UNDER ANY CIRCUMSTANCES, EXCEPT PURSUANT TO THE PROVISIONS OF SUCH
AGREEMENT.”

 



 A-1 

 

 

 

(d)                Escrow. The Company or such other escrow holder as the
Administrator may appoint may retain physical custody of any certificates
representing the Shares until all of the Restrictions on transfer imposed
pursuant to this Agreement lapse or shall have been removed; in such event,
Holder shall not retain physical custody of any certificates representing
unvested Shares issued to him or her. Holder, by acceptance of the Award, shall
be deemed to appoint, and does so appoint, the Company and each of its
authorized representatives as Holder’s attorney(s)-in-fact to effect any
transfer of unvested forfeited Shares (or Shares otherwise reacquired by the
Company hereunder) to the Company as may be required pursuant to the Plan or
this Agreement and to execute such documents as the Company or such
representatives deem necessary or advisable in connection with any such
transfer.

 

(e)                Removal of Notations; Delivery of Certificates Upon Vesting.
As soon as administratively practicable after the vesting of any Shares subject
to the Award pursuant to Section 2.2(b) hereof, the Company shall, as
applicable, either remove the notations on any Shares subject to the Award
issued in book entry form which have vested or deliver to Holder a certificate
or certificates evidencing the number of Shares subject to the Award which have
vested (or, in either case, such lesser number of Shares as may be permitted
pursuant to Section 11.2 of the Plan). Holder (or the beneficiary or personal
representative of Holder in the event of Holder’s death or incapacity, as the
case may be) shall deliver to the Company any representations or other documents
or assurances required by the Company. The Shares so delivered shall no longer
be subject to the Restrictions hereunder.

 

2.2               Restrictions.

 

(a)                Forfeiture. Notwithstanding any contrary provision of this
Agreement, upon Holder’s Termination of Service for any or no reason, any
portion of the Award (and the Shares subject thereto) which has not vested prior
to or in connection with such Termination of Service (after taking into
consideration any accelerated vesting and lapsing of Restrictions which may
occur in connection with such Termination of Service, if any) shall thereupon be
forfeited immediately and without any further action by the Company, and
Holder’s rights in any Shares and such portion of the Award shall thereupon
lapse and expire. For purposes of this Agreement, “Restrictions” shall mean the
restrictions on sale or other transfer set forth in Section 3.3 hereof and the
exposure to forfeiture set forth in this Section 2.2(a).

 

(b)                Vesting and Lapse of Restrictions. Subject to Section 2.2(a)
above and Section 2.2(c) below, the Award shall vest and the Restrictions shall
lapse in accordance with the vesting schedule set forth in the Grant Notice
(rounding down to the nearest whole Share).

 

(c)                Accelerated Vesting. Subject to Section 2.2(a) above, in the
event Holder incurs a Termination of Service (i) due to Holder’s death or
disability, (ii) without Cause or (iii) if Holder is a party to a written
employment or similar agreement with the Company (or any Subsidiary) in which
the term “Good Reason” is defined, then for Good Reason (as such term is defined
in the applicable written employment or similar agreement), the Award shall vest
and the Restrictions shall lapse with respect to one-hundred percent (100%) of
the Shares subject to the Award.

 

 A-2 

 

 



As used in this Agreement, “Cause” means (i) an act or omission by Holder that
constitutes deliberate or willful misconduct, a breach of fiduciary trust for
the purpose of gaining a personal profit, or a violation of any law, rule or
regulation; (ii) an act or omission by Holder that materially and adversely
affects the best interests of the Company or any affiliate; (iii) an act or
omission by Holder that, under the circumstances, would make it unreasonable to
expect the Company to continue to employ or engage Holder, including without
limitation, (x) the commission of any crime (other than minor vehicular
violations), (y) the commission or attempted commission of any act of fraud,
embezzlement, neglect or negligence in the performance of Holder’s duties or
(iii) any act of malfeasance, substance abuse, sexual harassment,
discrimination, or moral turpitude that, in Holder’s reasonable judgment,
reflects adversely on the reputation of the Company or its affiliates; (iv)
Holder’s material breach of any provision of any written employment or similar
agreement with the Company (or any Subsidiary); or (v) Holder’s willful and
continued failure to substantially perform Holder’s duties if such failure
continues for a period of thirty (30) calendar days after the Company delivers
to Holder a written demand for substantial performance, specifically identifying
in such written demand the manner in which Holder has not substantially
performed Holder’s duties. The foregoing definition shall not in any way
preclude or restrict the right of the Company (or any Subsidiary) to discharge
or dismiss Holder or any other person in the service of the Company (or any
Subsidiary) for any other acts or omissions, but such other acts or omissions
shall not be deemed, for purposes of this Agreement, to constitute grounds for
termination for Cause. Notwithstanding the foregoing, if Holder is a party to a
written employment or similar agreement with the Company (or any Subsidiary) in
which the term “Cause” is defined, then “Cause” shall be as such term is defined
in the applicable written employment or similar agreement.

 

(d)                Tax Withholding. As set forth in Section 11.2 of the Plan,
the Company shall have the authority and the right to deduct or withhold from
the Restricted Stock or other compensation, or to require Holder to remit to the
Company, an amount sufficient to satisfy all applicable federal, state and local
taxes required by law to be withheld with respect to any taxable event arising
in connection with the Award. The Company shall not be obligated to deliver any
new certificate representing Shares to Holder or Holder’s legal representative
or enter such Shares in book entry form unless and until Holder or Holder’s
legal representative shall have paid or otherwise satisfied in full the amount
of all federal, state and local taxes applicable to the taxable income of Holder
resulting from the grant or vesting of the Award or the issuance of Shares.

 

(e)                Conditions to Delivery of Shares. To ensure compliance with
the Restrictions, the provisions of the charter documents of the Company, and/or
Applicable Law and for other proper purposes, the Company may issue appropriate
“stop transfer” and other instructions to its transfer agent with respect to the
Restricted Stock. The Company shall notify the transfer agent as and when the
Restrictions lapse.

 

2.3               Consideration to the Company. In consideration of the grant of
the Award pursuant hereto, Holder agrees to render faithful and efficient
services to the Company or any affiliate.

 

 

 A-3 

 



 

ARTICLE III.
other provisions

3.1               Section 83(b) Election. If Holder makes an election under
Section 83(b) of the Code to be taxed with respect to the Restricted Stock as of
the date of transfer of the Restricted Stock rather than as of the date or dates
upon which Holder would otherwise be taxable under Section 83(a) of the Code,
Holder hereby agrees to deliver a copy of such election to the Company promptly
after filing such election with the Internal Revenue Service.

 

3.2               Administration. The Administrator shall have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret, amend or revoke any such rules. All actions taken
and all interpretations and determinations made by the Administrator in good
faith shall be final and binding upon Holder, the Company and all other
interested persons. No member of the Administrator or the Board shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan, this Agreement or the Award.

 

3.3               Restricted Stock Not Transferable. Until the Restrictions
hereunder lapse or expire pursuant to this Agreement and the Shares vest, the
Restricted Stock (including any Shares received by holders thereof with respect
to Restricted Stock as a result of stock dividends, stock splits or any other
form of recapitalization) shall be subject to the restrictions on
transferability set forth in Section 11.3 of the Plan; provided, however, that
notwithstanding this Section 3.3, with the consent of the Administrator, the
Shares may be transferred to one or more Permitted Transferees, subject to and
in accordance with Section 11.3 of the Plan.

 

3.4               Rights as Stockholder. Except as otherwise provided herein or
in the Plan, upon the Grant Date, Holder shall have all the rights of a
stockholder of the Company with respect to the Shares, subject to the
Restrictions, including, without limitation, voting rights in respect of the
Shares subject to the Award and deliverable hereunder.

 

3.5               Tax Consultation. Holder understands that Holder may suffer
adverse tax consequences in connection with the Restricted Stock granted
pursuant to this Agreement (and the Shares issuable with respect thereto).
Holder represents that Holder has consulted with any tax consultants Holder
deems advisable in connection with the Restricted Stock and that Holder is not
relying on the Company for any tax advice.

 

3.6               Adjustments Upon Specified Events. The Administrator may
accelerate the vesting of the Restricted Stock in such circumstances as it, in
its sole discretion, may determine. Holder acknowledges that the Restricted
Stock is subject to adjustment, modification and termination in certain events
as provided in this Agreement and Section 13.2 of the Plan.

 

3.7               Notices. Any notice to be given under the terms of this
Agreement to the Company shall be addressed to the Company in care of the
General Counsel of the Company at the Company’s principal office, and any notice
to be given to Holder shall be addressed to Holder at Holder’s last address
reflected on the Company’s records. By a notice given pursuant to this Section
3.7, either party may hereafter designate a different address for notices to be
given to that party. Any notice shall be deemed duly given when sent via email
or when sent by certified mail (return receipt requested) and deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service.

 

 

 A-4 

 



 

3.8               Holder’s Representations. If the Shares issuable hereunder
have not been registered under the Securities Act or any applicable state laws
on an effective registration statement at the time of such issuance, Holder
shall, if required by the Company, concurrently with such issuance, make such
written representations as are deemed necessary or appropriate by the Company
and/or its counsel.

 

3.9               Titles. Titles are provided herein for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.

 

3.10           Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement without regard to conflicts of laws thereof or of any
other jurisdiction.

 

3.11           Conformity to Securities Laws. Holder acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act, and any and all
Applicable Law. Notwithstanding anything herein to the contrary, the Plan shall
be administered, and the Award is granted, only in such a manner as to conform
to such Applicable Law. To the extent permitted by Applicable Law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such Applicable Law.

 

3.12           Amendment, Suspension and Termination. This Agreement may be
amended in a writing signed by Holder and a duly authorized representative of
the Company. In addition, to the extent permitted by the Plan, this Agreement
may be wholly or partially amended or otherwise modified, suspended or
terminated at any time or from time to time by the Administrator or the Board;
provided, however, that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the Award in any material way without the prior written consent
of Holder.

 

3.13           Successors and Assigns. The Company or any affiliate may assign
any of its rights under this Agreement to single or multiple assignees, and this
Agreement shall inure to the benefit of the successors and assigns of the
Company and its affiliates. Subject to the restrictions on transfer set forth in
Section 3.3 hereof, this Agreement shall be binding upon Holder and his or her
heirs, executors, administrators, successors and assigns.

 

3.14           Limitations Applicable to Section 16 Persons. Notwithstanding any
other provision of the Plan or this Agreement, if Holder is subject to Section
16 of the Exchange Act, then the Plan, the Award and this Agreement shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

 

3.15           Not a Contract of Service Relationship. Nothing in this Agreement
or in the Plan shall confer upon Holder any right to continue to serve as an
Employee or other service provider of the Company or any of its affiliates or
shall interfere with or restrict in any way the rights of the Company and its
affiliates, which rights are hereby expressly reserved, to discharge or
terminate the services of Holder at any time for any reason whatsoever, with or
without cause, except to the extent expressly provided otherwise in a written
agreement between the Company or an affiliate and Holder.

 



 A-5 

 

 

 

3.16           Entire Agreement. The Plan, the Grant Notice and this Agreement
(including all Exhibits thereto, if any) constitute the entire agreement of the
parties and supersede in their entirety all prior undertakings and agreements of
the Company and its affiliates and Holder with respect to the subject matter
hereof.

 

3.17           Limitation on Holder’s Rights. Participation in the Plan confers
no rights or interests other than as herein provided. This Agreement creates
only a contractual obligation on the part of the Company as to amounts payable
and shall not be construed as creating a trust. Neither the Plan nor any
underlying program, in and of itself, has any assets. Holder shall have only the
rights of a general unsecured creditor of the Company and its affiliates with
respect to amounts credited and benefits payable, if any, with respect to the
Shares issuable hereunder.

 

 A-6 

 

 

EXHIBIT B
TO RESTRICTED STOCK AWARD GRANT NOTICE

CONSENT OF SPOUSE OR REGISTERED DOMESTIC PARTNER

 

I, _______________, spouse or domestic partner of _______________, have read and
approve the Restricted Stock Award Grant Notice (the “Grant Notice”) to which
this Consent of Spouse or Registered Domestic Partner is attached and the
Restricted Stock Award Agreement (the “Agreement”) attached to the Grant Notice.
In consideration of issuing to my spouse or domestic partner the shares of the
common stock of OrthoPediatrics Corp. set forth in the Grant Notice, I hereby
appoint my spouse or domestic partner as my attorney-in-fact in respect of the
exercise of any rights under the Agreement and agree to be bound by the
provisions of the Agreement insofar as I may have any rights in said Agreement
or any shares of the common stock of OrthoPediatrics Corp. issued pursuant
thereto under the community property laws or similar laws relating to marital
property in effect in the state of our residence as of the date of the signing
of the foregoing Agreement.

 

 



Dated:             Signature of Spouse or Domestic Partner

 

 

 



 B-1 



